Citation Nr: 9919995	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-10 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 30 percent for 
acne, diagnosed as hypertrophic scarring.

3.  Entitlement to an effective date earlier than October 24, 
1995, for the award of entitlement to service connection for 
PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to October 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which granted entitlement to service 
connection for PTSD and for acne, and assigned 30 percent 
evaluations for each disability.  The RO also assigned an 
effective date of October 24, 1995, for the veteran's 
service-connected PTSD disability.  The veteran appeals the 
current ratings and the effective date of the award for PTSD.  

In view of the recent guidance, the issues before the Board 
are taken to include whether there is any basis for 
"staged" ratings at any pertinent time, to include whether 
current increases are in order.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  As the statements of the case and 
the supplemental statements of the case have indicated that 
all pertinent evidence has been considered, and the RO has 
determined that 30 percent ratings are to be assigned for 
each disability for the entire period at issue, the Board can 
proceed with its review without prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  Prior to November 7, 1996, the veteran's service-
connected PTSD produced "definite" occupational and social 
impairment, but no more.  

3.  The veteran's subjective complaints and objective 
assessment of PTSD currently produce no more than occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.

4.  The veteran's acne is manifested by subjective complaints 
of itching of the chest and residual scarring.

5.  Current objective findings of the veteran's acne include 
excessive hypertrophic scarring of the chest and back.

6.  There is no objective clinical evidence of ulceration, 
extensive exfoliation or crusting, systemic or nervous 
manifestations, or an exceptionally repugnant area.

7.  The veteran was denied entitlement to service connection 
for an acquired psychiatric disorder, to include PTSD, by 
Board decisions dated in June 1986 and July 1987.  

8.  On October 24, 1995, the veteran reopened his claim for 
service connection for PTSD.

9.  By rating decision dated in May 1998, the RO granted 
entitlement to service connection for PTSD and assigned a 30 
percent evaluation effective October 24, 1995, the date the 
veteran filed his reopened claim.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.125, 4.126, 
4.129, 4.130, 4.132, Diagnostic Code (DC) 9411 (1996); 
38 C.F.R. §§ 4.126, 4.130, DCs 9411, 9440 (1998).

2.  The criteria for an evaluation in excess of 30 percent 
for acne have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 
4.118, DCs 7803, 7804, 7805, 7806, 7819 (1998).

3.  The criteria for an effective date earlier than October 
24, 1995, for the award of entitlement to service connection 
for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999); that is, he has presented claims 
that are plausible.  Further, he has not alleged nor does the 
evidence show that any records of probative value, which 
could be associated with the claims folder and that have not 
already been sought, are available.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by § 
5107(a), has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999) 38 C.F.R. Part 4 (1998).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998). 

I.  Entitlement to an Evaluation in Excess of 30 Percent for 
PTSD

Historically, the veteran filed several claims for 
entitlement to an acquired psychiatric disorder, to include 
PTSD.  By decision dated in July 1987, the Board denied the 
claim.  In October 1995, the veteran again filed a claim for 
entitlement to service connection for PTSD, which was 
subsequently granted by rating decision dated in May 1998, 
and a 30 percent evaluation was assigned thereto.  The 
veteran disagreed with the evaluation and the claim, in 
effect, became a claim for an increased rating.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  However, the Board 
will consider whether there is any basis for "staged" 
ratings at any pertinent time, to include whether a current 
increase is in order.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

While this appeal was pending, the applicable rating criteria 
for mental disorders, 38 C.F.R. § 4.125 et seq., was amended 
effective November 7, 1996.  See 61 Fed. Reg. 52,695 (Oct. 8, 
1996).  The timing of this change in the regulations requires 
the Board to first consider whether the amended regulation is 
more favorable to the veteran than the prior regulation, and, 
if so, the Board must apply the more favorable regulation.  
VAOPGCPREC 11-97; Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that there is no basis 
upon which to conclude that the earlier version of the 
pertinent regulations is more or less favorable to the 
veteran, if indeed the differences between the two versions 
are substantive when applied to the veteran's individual 
case.  Accordingly, the Board will adjudicate the veteran's 
claim pursuant to the regulations in effect during the 
relevant time. 

The RO rated the veteran's PTSD under DC 9411.  The pre-
change or "old" criteria will be utilized for the period 
prior to November 7, 1996.  Under the old criteria, PTSD was 
evaluated 30 percent disabling where there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 10 percent 
rating was for assignment where the symptoms were less than 
those for a 30 percent rating, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  38 C.F.R. § 4.132, DC 9411 (1996).  

Former DC 9411 also provided that a 50 percent evaluation was 
warranted for PTSD where the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired and where the reliability, flexibility 
and efficiency levels were so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, DC 9411 (1996). 

Finally, a 100 percent evaluation required that attitudes of 
all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community 
and there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior; and that the individual was thereby 
demonstrably unable to obtain or retain employment.  The 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeal) (the Veterans 
Claims Court) has also recognized that each criteria for a 
100 percent rating under 38 C.F.R. § 4.132 was independent.  
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

The General Counsel of the VA issued a precedent opinion 
interpreting the terms mild, definite, and considerable, as 
applied in 38 C.F.R. § 4.132.  See O.G.C. Prec. 9-93, 59 Fed. 
Reg. 4753 (1994).  In that opinion, the term mild, the 
criterion for a 10 percent evaluation, was defined as "of 
moderate strength or intensity, and as applied to disease, 
not severe or dangerous."  Definite, the criterion for a 30 
percent rating, was construed quantitatively to mean 
"distinct, unambiguous, and moderately large in degree," and 
considerable, the criterion for a 50 percent evaluation, was 
defined as "rather large in extent or degree."  Id.  In 
addition, the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas, the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  See Hood v. Brown, 4 Vet. App. 301 
(1993).

Under the old regulations, the severity of a psychiatric 
disability was based upon actual symptomatology, as it 
affected social and industrial adaptability.  Two of the most 
important determinants of disability were time lost from 
gainful work and decrease in work efficiency.  Great emphasis 
was placed upon the full report of the examiner, descriptive 
of actual symptomatology.  The record of the history and 
complaints was only preliminary to the examination; the 
objective findings and the examiner's analysis of the 
symptomatology were the essentials.  38 C.F.R. § 4.130 
(1996).  The principle of social and industrial 
inadaptability as the basic criterion for rating disability 
for the mental disorders contemplated those abnormalities of 
conduct, judgment, and emotional reactions which affected 
economic adjustment, i.e., which produce impairment of 
earning capacity. 38 C.F.R. § 4.129 (1996).

Under regulations that took effect during the pendency of 
this appeal (the "new" criteria), which were considered by 
the RO, a 10 percent evaluation may be assigned with 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or with symptoms controlled by continuous medication.  
A 30 percent evaluation will be assigned for PTSD with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, DC 9411 (1998).

A 50 percent evaluation will be assigned for PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  Evidence of the impairment for the 
earlier time will be used in assigning the rating under the 
"old" criteria.  Considering the factors as enumerated in 
the applicable rating criteria, which is the most probative 
evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that a greater than 30 percent 
rating for PTSD is warranted under any of the criteria for 
the pertinent periods.  

Outpatient treatment records dated in 1993-1994 show that 
veteran sought treatment for PTSD.  He complained of anger, 
irritability, and depression.  He related that he was always 
on alert but denied suicidal or homicidal ideations or 
hallucinations.  He was a truck driver, married, and was a 
preacher and wanted his own church but could not do it 
feeling the way he did.  In a Mental Health Clinic self-
reporting medical record, the veteran's main complaints were 
depression, isolation, and anxiety.  He reported that he 
became very upset, and claimed a change in self-confidence, 
energy level, recreational habits, social activities, eating 
habits, sleeping habits, and increase in emotional distance.  
He later reported that he had a good appetite, denied 
smoking, drinking, drugs use, and noted an irregular sleeping 
pattern.  In a January 1994 treatment note, he reflected that 
he had had anxiety and depression since the 1970s that he had 
come to attribute to PTSD.  Although PTSD was not diagnosed 
at that time, he described feelings of anger, sensitivity, 
disappointment, and rejected feelings.  An examining 
physician noted that the veteran offered no typical symptoms 
of PTSD and was rather vague in his description.  

In a July 1995 psychiatric consultation note, the veteran 
reported depression and PTSD and related that he was 
frustrated with the VA system because compensation had been 
denied.  He complained of decreased sleep and early 
awakening, decreased energy, periodic decrease in appetite, 
depressed mood, crying spells, but denied signs and symptoms 
of PTSD such as flashbacks, anxiety, nightmares, or 
dissociative phenomena.  On physical examination, he was 
neatly groomed, with good eye contact, mild agitation, and 
thoughts were relevant and goal directed.  Speech was loud at 
times, his mood was depressed, and affect sad and angry.  
In an August 1995 Vet Center clinical consultation note, the 
veteran was reported to have been married for over 20 years, 
was employed full time as a truck driver, and had been 
ordained as a minister since 1986.  He complained of 
depression, intrusive memories, anxiety, alternating insomnia 
and excessive sleeping, crying spells, and family problems.  
He had no history of substance abuse, or cigarettes.  An 
apparent intake form revealed that the veteran was neat, 
friendly, cooperative, of average intelligence, oriented, 
with appropriate speech and affect, fair judgment, but was 
tense and restless.  He denied delusional content or 
hallucinations and none was evident.  He complained of 
moderate sleep disturbance, had high energy level, and past 
ideation of suicidal thought but denied any intent or risk, 
periodic intrusive memories of Vietnam, depression, anxiety, 
insomnia, problems with the family, and crying spells.  

The veteran had reportedly been married for 21 years and had 
four children.  He owned his own semi-truck and worked full 
time.  He was an ordained minister and active in the church 
but denied other recreational activities.  He worked as a 
cook in service and thought that his situation was stressful 
even though he was not exposed to combat.  He observed that 
his family discovered that he was more withdrawn and 
depressed after service.  

In a May 1996 Social Work note, the veteran indicated that he 
had PTSD and had been denied for compensation.  He was very 
emotional at the time of the interview and stated that he had 
been denied so much he was not sure what to do.  The social 
worker noted that the veteran was employed as a truck driver 
and needed help scheduling his appointments so he would not 
lose his job.  In an October 1996 psychiatric consultation, 
the veteran complained of feelings of being disorganized, 
alienation from friends, depression, stress headaches, and 
increased irritability.  However, he was not diagnosed with 
PTSD at that time.  In November 1996, the psychiatric 
regulations changed.

In a November 1996 outpatient treatment note, the veteran was 
noted to have had multiple evaluations for complaints of PTSD 
with poor follow-up scheduling and medications.  He 
complained of depressed mood, a diminished interest, 
insomnia, psychomotor agitation, fatigue, feelings of 
worthlessness, and diminished ability to think.  Mental 
status examination showed that he was cooperative, with good 
grooming, normal speech, depressed mood, labile affect, and 
was tangential.  A follow-up clinic appointment was 
scheduled.  

In a mental health clinic intake note dated in December 1996, 
the veteran complained of being messed up from Vietnam, being 
endangered in Vietnam (no combat, no witnessing death, but 
did lose friends), and intrusive thoughts, but he denied 
flashbacks or nightmares.  He reported disturbed sleep, easy 
startle, irritability, avoidance of people and reminders of 
war, social isolation, frequent fights with wife, diminished 
sleep, decreased appetite, and decreased interest, but denied 
suicidal or homicidal ideations, delusions, or 
hallucinations.  He was tearful throughout the interview.  
Mental status examination revealed that he was well dressed, 
in moderation distress, emotional, tearful and agitated.  He 
was moderately cooperative during interview with normal 
speech, sad and upset mood, dysthymic affect, and judgment 
and insight were fair to poor.  Memory, attention, and 
concentration were grossly intact.  

In a February 1998 VA examination, the veteran stated that he 
did not want to talk about his PTSD problems and related that 
he was terrified in Vietnam over the bombs.  He indicated 
that he had to sit scooted out from the table when he ate so 
he was always ready to dive or run.  He denied nightmares but 
claimed that his sleep was bad and he would get up and shine 
shoes because he could not sleep.  He reflected that every 
where he went there were things that reminded him of Vietnam 
and he would not relax and was always nervous and tense.  He 
thought often of the bombing and was easily startled by 
noises and even hated to hear someone cough.  If anything 
sudden upset him, he came close to hitting the ground, could 
not take crowds, sat in secluded areas of restaurants, only 
went to the store when he had to, did not watch much 
television, and could not watch war movies.  He denied hatred 
toward Vietnamese.  He begged the examiner not to have to 
talk about Vietnam and mentioned a sergeant killed who had 
been killed.  He had been married for 20 plus years, 
described his wife as good and sent from God, and had a 
tendency to snap, but denied physical violence.  He had 
worked as a truck driver for six years, and had a lot of 
encounters at work.  He often got extremely tense when 
driving and performed chores around the house when not 
working.  

Mental status examination revealed that the veteran was 
casually-groomed, conversed, and was on the verge of tears 
during the interview.  His mood was anxious and depressed, 
affect was noted to be somewhat labile.  Thought processes 
and associations were logical and tight and no looseness of 
association was noted, nor was there any confusion.  No gross 
impairment in memory was observed and he was oriented times 
three.  He denied hallucinations and delusions.  Insight and 
judgment were adequate.  He reported suicidal ideation but 
denied any intent and he was not in need of psychiatric 
hospitalization at the time of the examination.  The final 
diagnosis included PTSD and the GAF was noted to be 50.

Current outpatient medical records show on-going treatment 
for complaints of anxiousness and depression.  He felt 
unfocused and had trouble with his anger.  Medications 
included Prozac and he was noted in March 1998 to be doing 
alright on his present medication.  He continued to complain 
of intrusive memories of Vietnam, poor sleep, and high levels 
of anxiety.  In an August 1998 treatment record, it was noted 
that he missed several appointments, and he was noted to be 
emotionally labile.  He complained of trembling on the 
inside, and could not focus.  He denied suicidal or homicidal 
ideations and was rational and well oriented.  Judgment was 
intact and insight fair.

After thoroughly reviewing the evidence on file, the Board 
concludes that an evaluation in excess of the currently 
assigned 30 percent for the veteran's PTSD is not in order 
under the new regulations.  First, although the veteran 
reported having family difficulties, he is noted to have been 
married for over 20 years.  Further, he is apparently able to 
have a relatively successful employment relationship as a 
truck driver as evidenced by remaining six years in his 
current job.  

Moreover, a 50 percent evaluation would only be in order for 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, frequently panic attacks, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  However, his most recent VA examination 
reveals that he had been married to the same woman for over 
20 years, and had worked in the same job full-time for 
several years.  In addition, he was oriented, thought 
processes and associations were logical, memory was 
preserved, and insight and judgment were adequate.  Further, 
although he was on regular medication, he had never required 
hospitalization for a psychiatric disability.  

The Board notes that he has reported anxiety, nervousness, 
startle reflex, problems with crowds and war movies; however, 
the Board finds that the overall picture is closer to a 30 
percent evaluation.  Specifically, he does not have evidence 
of circumstantial speech, or difficulty understanding complex 
commands, as evidenced by his continued employment as a truck 
driver.  Further, the most recent examiner noted that the 
veteran's judgment was adequate, insight was adequate, and 
memory was noted to be preserved.  In addition, he was 
oriented, and denied hallucinations or delusions.  Moreover, 
although he has reported suicidal thoughts, there is no 
indication in the medical evidence that he has ever received 
any treatment for threatened or attempted suicide.  Current 
outpatient treatment records show on-going complaints of 
anxiousness and depression; nonetheless, he was reported as 
rational and well-oriented, and judgment was intact and 
insight fair.  This further supports a 30 percent evaluation 
under the new criteria, but no more.

The Board notes that the most recent GAF is reported at 50, 
indicating serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job).  However, this 
finding alone does not support a rating in excess of 30 
percent.  As noted above, a 30 percent evaluation is 
warranted with symptoms of depressed mood, anxiety, 
suspiciousness, weekly panic attacks, sleep impairment, and 
mild memory loss.  Based on the evidence above, the Board 
concludes that the veteran's service-connected PTSD is 
appropriately compensated by the assignment of a 30 percent 
disability evaluation.  Accordingly, the Board finds that the 
schedular criteria for a rating in excess of the currently 
assigned 30 percent disability evaluation are not met.

Similarly, these findings support a finding of a rating of 30 
percent but no more under the old criteria as well.  As 
noted, there appears to be no substantive difference in the 
application of the criteria in this case.  The findings and 
symptoms reported above do not show more than "definite" 
impairment of social and industrial adaptability.  Of 
particular note, the veteran has maintained regular and 
consistent employment, has been married for over 20 years, 
and had never been hospitalized for a psychiatric disorder.  
The foregoing discussion concerning establishing and 
maintaining effective or favorable relationships is for 
consideration in making this determination.  While the record 
clearly demonstrates that the veteran experiences some level 
of occupational and social impairment with deficiencies in 
several areas, including complaints anger, irritability, 
depression, anxiety, sleep disturbances, decreased energy, 
and the like, the Board finds that the veteran's service-
connected disability does not rise to the level of a 50 
percent evaluation.  Thus, a rating in excess of 30 percent 
is not warranted under any of the applicable criteria.

The Board has considered the veteran's written statements 
that his PTSD is worse than currently evaluated.  Although 
his statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.


II.  Entitlement to an Evaluation in Excess of 30 Percent for 
Acne, Diagnosed as Hypertrophic Scarring

When a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Schedule for Rating Disabilities, the diagnosed condition 
will be evaluated by analogy to a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998).  In that respect, the RO 
determined that the veteran's service connected acne, 
diagnosed as hypertrophic scarring, was analogous to eczema 
under DC 7806.  The Board will also consider DCs 7803, 7804, 
7805, and 7819 for tender and painful scarring and new growth 
of the skin, benign.  

Scars are rated under DCs 7803, 7804.  In order to warrant a 
10 percent evaluation for a superficial scar, it must be 
tender and painful on objective demonstration, or poorly 
nourished with repeated ulceration.  38 C.F.R. § 4.118, DCs 
7803, 7804 (1998).  Other scars are rated on the basis of 
limitation of function of the part affected.  38 C.F.R. § 
4.118, DC 7805 (1998). 
 
Benign skin growths are rated as scars for disfigurement, 
etc. (DC 7800).  As an initial matter, the Board notes that 
DC 7800 concerns disfiguring scars of the face and neck and, 
as such, has no application to this case.  Nevertheless, DC 
7819 also directs that unless otherwise provided, new growth 
of the skin, benign should be rated as for eczema (DC 7806).  
Under DC 7806, when eczema is manifested by ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant, a 50 percent 
evaluation is assigned.  If there is constant exudation or 
itching, extensive lesions, or marked disfigurement, a 30 
percent evaluation is assigned.  With exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area, eczema is assigned a 10 percent evaluation.  When 
eczema has light, if any, exfoliation, exudation or itching, 
if on a nonexposed surface or small area, a noncompensable 
evaluation is assigned.  38 C.F.R. § 4.118, DC 7806 (1998). 

The medical evidence reveals that in August 1996, the veteran 
complained of skin lesions on his chest since Vietnam and was 
concerned about Agent Orange exposure.  A dermatology consult 
was ordered.  In September 1996, the veteran filed a claim 
for a skin disorder.  In October 1996, he was noted to have 
heloids over his chest.  Although initially denied, by rating 
decision dated in December 1997, the RO granted entitlement 
to service connection for acne on the basis that the medical 
evidence showed treatment since service and assigned a 30 
percent evaluation effective in September 1996.

In a VA skin examination report dated in March 1998, the 
veteran reported that he was treated for acne when he was a 
cook in Vietnam.  He related that his MOS was changed so that 
he was not a food handler and he was assigned to paint 
buildings.  He described on-going treatment at VA with a 
variety of topical agents.  He complained of itching of the 
chest.  Physical examination revealed very little in the way 
of comedones on the face.  A small epidermal cyst behind the 
left ear and an extensive amount of hypertrophic scarring of 
the chest and back was noted.  The examiner classified them 
as hypertrophic scars, and there were noted to be over 100 
scars on his chest.  Hyperpigmentation was noted on the area 
under his underclothing and the examiner opined that this was 
likely an irritant reaction from detergents in the 
underclothes.  The clinical impression was hypertrophic scars 
secondary to what the veteran described as acne and the 
examiner remarked that acne probably caused the scarring and 
noted that it was fairly typical to develop hypertrophic 
scarring from acne.  Photographs were taken, which are 
associated with the claims file, and steroid injections were 
recommended.

A review of the most recent clinical evidence of record, 
which is the most probative evidence to consider in 
determining the appropriate disability rating to be assigned 
under the holding in Francisco v. Brown, 7 Vet. App. 55 
(1994), does not reflect that a higher than 30 percent rating 
for acne is warranted.  Specifically, the Board finds that 
the objective findings of the veteran's acne does not warrant 
more than a 30 percent evaluation under DCs 7803, 7804, 7805, 
7806, or 7819.  The Board notes that an evaluation higher 
than 30 percent is not available under either DC 7803 or DC 
7804.  
Diagnostic Code 7805 permits an evaluation based on the 
limitation of function of the part affected by a scar, in 
this case the chest and the back.  However, as the evidence 
does not show any limitation of function of the veteran's 
chest and back due to scarring, the Board finds that there is 
no basis for a higher rating under DC 7805.  Further, in 
evaluating the veteran's acne disability, the Board notes 
that DC 7819 permits rating new, benign growths of the skin 
as eczema (DC 7806) in some circumstances.  The recent 
clinical findings do not disclose that the veteran has 
ulceration or extensive exfoliation or crusting, systemic or 
nervous manifestations, or an exceptionally repugnant area 
consistent with a higher than 30 percent rating under eczema.  
Specifically, although the clinical evidence of record shows 
more than 100 small hypertrophic scars on the veteran's chest 
and back, these are readily covered up by outer clothing and 
have no affect on the veteran's activities of daily living 
nor his employment.  Therefore, the Board can find no basis 
under DC 7806 or DC 7819 to grant him an increased 
evaluation.  

III.  Entitlement to an Effective Date Earlier Than October 
24, 1995, for the Award of Entitlement to Service Connection 
for PTSD

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the day of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (1998) (emphasis added).  For disability compensation, 
the effective date will be the day following separation from 
active service or date entitlement arose if claim is received 
within one year after separation from service; otherwise, the 
effective date will be the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(b)(2) (1998).  For increases in compensation, the effective 
date will be the date of the receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(o)(1) (1998).  The effective date may also be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from the date of the increase.  38 C.F.R. 
§ 3.400 (o)(2) (1998).  VA medical records may form the basis 
of an informal claim for increased benefits where a formal 
claim of service connection has already been allowed.  
38 C.F.R. § 3.157 (1998).

The veteran contends, in essence, that he is entitled to an 
effective date earlier than October 24, 1995, for the grant 
of entitlement to service connection for PTSD.  Specifically, 
he maintains that the grant of a 30 percent evaluation for 
PTSD should be effective to the date he filed his original 
claim shortly after service separation.  

While the Board notes the veteran's assertions, the Board 
must stress that it is bound by the rules and regulations of 
VA.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 1999); 
therefore, the Board has no choice but to deny his request 
for an earlier effective date as there is no legal exception 
or authority that applies to this claim.  As noted above, the 
effective date of an award based on a claim reopened after a 
final disallowance will be either the day of receipt of the 
claim or the date entitlement arose, whichever was later.  

Review of the claims folder reveals that shortly after 
service separation, the veteran filed a claim for 
nervousness, which was denied by rating decision dated in 
July 1974 on the basis that nervousness was not shown by the 
evidence of record.  On several occasions, the veteran 
attempted to reopen a claim for entitlement to service 
connection for variously described acquired psychiatric 
disorders, to include PTSD.  In June 1986 and July 1987, the 
Board denied entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  Thereafter, 
by correspondence received on October 24, 1995, the veteran 
again filed a claim for entitlement to service connection for 
PTSD, which was ultimately granted by rating decision dated 
in May 1998 and a 30 percent evaluation was assigned 
effective October 24, 1995, the date the veteran filed to 
reopened the claim for service connection.  

Because the Board decisions are final disallowances, there is 
no legal basis on which to base service connection prior to 
the Board decisions, without a showing of clear and 
unmistakable error.  Further, the evidence is uncontroverted 
that there was no correspondence from the veteran indicating 
an intent to file a claim for PTSD after the Board's denial 
until he filed this claim on October 24, 1995.  Accordingly, 
the Board finds that the current effective date is correct 
and there is no legal basis for an effective date prior to 
October 24, 1995, and the claim for an earlier effective date 
must be denied.


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.

Entitlement to an evaluation in excess of 30 percent for 
acne, diagnosed as hypertrophic scarring, is denied.

Entitlement to an effective date earlier than October 24, 
1995, for the award of entitlement to service connection for 
PTSD is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeal

 

